Citation Nr: 0420685	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-00 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for the regular aid and attendance (A&A) of another 
person.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
November 1945.  He was a prisoner-of-war (POW) of the German 
Government.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The Board advanced the case on the docket due to the 
veteran's advanced age.  See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2003).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected disabilities consist of 
post-traumatic stress disorder (PTSD), rated 30 percent 
disabling; peripheral neuropathy of the left lower extremity, 
as a residual of frostbite, rated 30 percent disabling; 
peripheral neuropathy of the right lower extremity, as a 
residual of frostbite, rated 30 percent disabling; and 
multiple scars, as residuals of gunshot wounds of the thighs 
and right great toe, rated 10 percent disabling.  His 
combined rating is 70 percent.  He also has a total 
disability rating based on individual unemployability (TDIU) 
due to his service-connected disabilities and he is entitled 
to Dependents' Educational Assistance (DEA) under 38 U.S.C. 
Chapter 35.

3.  Because of the severity of his service-connected 
disabilities, in the aggregate, the veteran requires the 
daily personal health care services of a skilled provider - 
without which he would require hospital, nursing home or 
institutional care.


CONCLUSION OF LAW

The criteria are met for SMC based on the need for the 
regular A&A of another person.  38 U.S.C.A. §§ 1114(l), 1502, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.350, 3.351, 
3.352 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000.  Implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and implementing regulations eliminate the requirement 
of submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).  



Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, No. 01-944, 2004 
U.S. App. Vet. Claims LEXIS 370 (June 24, 2004) (Pelegrini 
II) (withdrawing it's decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)).  The Court addressed 
both the timing and content of these notice requirements.  
Id. at *17-23.  The Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Id. at *21.  The Court also held that VCAA notice 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  Id. at *22.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2003).  Id.  See also VAOGCPREC 7-2004 (Jul. 
16, 2004).

In this case, the veteran was provided the required VCAA 
notice in the August 2002 statement of the case (SOC), which 
cited 38 C.F.R. § 3.159, the VCAA regulation.  This was after 
the initial RO denial in December 2001 - so not in 
accordance with the express holding in Pelegrini regarding 
the timing of the notice.  But compliance with the explicit 
timing requirements of §5103(a) is now impossible without the 
nullification of the RO's initial decision.  And in Pelegrini 
II, the Court stated it was (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at *28.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7194(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
*32-*33, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").  This suggests that in cases where, as here, the 
VCAA notice was sent after the RO's initial unfavorable 
decision, it is appropriate for the Board to remand the claim 
to the RO for further development and readjudication.

Here, though, any defect with respect to the timing of the 
VCAA notice was mere harmless error.  There is no basis for 
concluding that harmful error occurs simply and only because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  While the VCAA notice provided to the veteran 
in the SOC was not given prior to the RO's adjudication of 
the claim, the veteran nonetheless has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to his VA notices.  He was given 
time after issuance of the SOC (containing the VCAA notice) 
to identify and/or submit additional supporting evidence in 
response.  Indeed, the RO sent him a letter in November 2003 
specifically indicating the type of additional evidence still 
needed, listing an address to send the evidence, indicating 
the amount of time he had to do this, and listing a point of 
contact in case he had questions or other concerns.  He had 
further opportunity to identify and/or submit additional 
supporting evidence after receiving the supplemental SOC 
(SSOC) in March 2004.  Moreover, all of this occurred 
prior to actually certifying his appeal to the Board.  And 
even once his case arrived at the Board, he still had an 
additional 90 days to identify and/or submit additional 
supporting evidence - and even beyond that point with 
sufficient justification.  See 38 C.F.R. § 20.1304 (2003).  
Therefore, notwithstanding the requirements of Pelegrini II 
insofar as the timing of the VCAA notification, deciding this 
appeal is not prejudicial error to him.

As for the "fourth element" of the VCAA notice cited by the 
Court in Pelegrini II, just as it had cited this requirement 
in Pelegrini I, that a VCAA notice consistent with 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2003) must, in part, request or inform the claimant to 
provide any evidence in his possession pertaining to the 
claim, VA's General Counsel has held in a recent precedent 
opinion that this is mere dictum.  See VAOGCPREC 1-2004 (Feb. 
24, 2004) (the Court's statements in Pelegrini I that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA); 
see also Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 370, 
*52 (Ivers, J., dissenting).  The Board is bound by the 
precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c).

Moreover, although the SOC does not contain the precise 
language specified by the Pelegrini Court in its description 
of the "fourth element" of the VCAA notification 
requirement, the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim - as especially evidenced by the 
November 2003 letter alluded to above.

As for the other duty to assist provisions of the VCAA, the 
veteran's service medical records (SMRs) are on file, as are 
the reports of several VA examinations that he has undergone 
during the many years since his discharge from service.  He 
was more recently given in-depth VA rating examinations in 
1997 and 1999, as well as a VA examination specifically for 
housebound status or permanent need for regular A&A.  He also 
has submitted medical information defining sciatica and 
depicting the anatomical distribution of the sciatic nerve.  
Also, he and his wife testified in support of his claim at a 
January 2004 RO hearing.

The most recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.



II.  Factual Background

The veteran was notified in February 2000 of a rating action 
in January 2000 that had denied service connection for dizzy 
spells reportedly caused by a head injury during military 
service.  However, he did not appeal that rating action.  

The record indicates the veteran is service connected for 
several disabilities.  They are as follows:  PTSD, rated 30 
percent disabling; peripheral neuropathy of the left lower 
extremity, as a residual of frostbite, rated 30 percent 
disabling; peripheral neuropathy of the right lower 
extremity, as a residual of frostbite, rated 30 percent 
disabling; and multiple scars, as residuals of gunshot wounds 
of the thighs and right great toe, rated 10 percent 
disabling.  His combined rating is 70 percent.  He also has a 
TDIU and is entitled to DEA under 38 U.S.C. Chapter 35.

During his January 2004 RO hearing, the veteran testified 
that due to intermittent episodes of dizziness he used a cane 
as an ambulatory aid to keep from falling (see page 2 of the 
transcript).  He also said he stayed at home with his wife 
and that if she saw him having a dizzy spell she immediately 
came to his assistance (page 3).  His wife testified that she 
prepared meals and had to drive him everywhere that he had to 
go (page 3).  When he had dizzy spells, he sometimes passed 
out.  When she worked part-time, 2 days a week, they tried to 
have their daughter stay with the veteran (page 4).  The 
veteran testified that he was able to feed himself (page 4).  
He felt that it was his dizziness, loss of memory, and poor 
balance that caused him to be in need of A&A benefits and 
these in turn were due to a head injury in service when he 
was a German POW (page 4).  While a German POW he was struck 
on the top of his head with a rifle butt by a German guard, 
knocking him down, and he was unable to arise for about 5 
minutes (page 5).  He also had dizzy spells upon his return 
home (page 6).  

VA outpatient treatment (VAOPT) records of 1998 and 1999 
reflect that, in part, the veteran has diabetes.  



During a VA PTSD examination in September 1999 the examiner 
reviewed the claims file.  It was noted the veteran had 
retired as a meat cutter in 1984.  He indicated that he would 
like to work but currently was unable to, mostly because 
companies would not be interested in hiring him due to his 
age.  He complained of dizzy spells that occurred as much as 
once or more a week.  These spells caused him to sit down or 
even slump over, when he lost his balance, for 15 minutes or 
so.  He complained of sometimes getting lost, so he no longer 
drives.  On mental status examination his gross motor 
coordination, gait, and balance were all good, especially for 
his advanced age.  He was not oriented as to date and was not 
completely oriented as to place.  His thought processes were 
tangential and he was almost unable to relate current events.  
However, his speech was organized and logical.  His 
attention, concentration, and memory were consistent with his 
advanced age and showed signs of impairment.  The diagnoses 
were PTSD and cognitive decline due to aging.  His Global 
Assessment of Functioning (GAF) score was 65.  It was 
commented that his social adaptation and interactions were at 
least mildly impaired.  He had had a long and close 
relationship with his wife and family, but because of his 
constant ruminations about wartime events, he was unlikely to 
be able to adjust well to new social situations.  His 
flexibility, reliability, and efficiency, in an industrial 
setting, would be impaired due to normal cognitive aging and 
would be further impaired by his difficulties in relating to 
current events.  His level of overall disability appeared to 
be moderate and, at times, possibly severe, although on a day 
such as that on current examination he was able to handle 
himself quite well.  There was no reason to believe there was 
any problem with his competence or his ability to manage his 
own funds or make healthcare decisions.  It was possible 
there was some organic factor causing his loss of 
consciousness, although it was equally possible that stress-
related problems simply overwhelmed him at times, especially 
given his advanced age.  

In an October 1999 statement from C. Paukovitz, a private 
podiatrist, it was reported that the veteran complained of 
pain, coldness, burning, and numbness in his feet.  These 
symptoms had progressed since World War II.  On examination 
he had marked decrease in the neurological status of his 
feet.  He had decreased proprioception, absent vibration 
sense, decreased light touch, decreased appreciation of 
sensations of sharpness and dullness, and diminished Achilles 
reflex.  Strength in his legs and feet was 4/5.  His pulses 
were palpable, bilaterally.  There was marked dark red to 
bluish discoloration of the plantar aspects of his feet.  
Both feet were extremely cold to touch, despite good pulses.  
The conclusion was that he had neuropathy with circulatory 
changes in both feet.  It was believed that this painful 
disability would most likely limit his ability to function on 
a normal basis with ambulation.  

On VA peripheral neurological examination in December 1999 
the veteran complained of two episodes of dizziness.  The 
first was in June 1999 when he became dizzy while standing up 
but it resolved within 20 minutes.  A medical evaluation had 
determined there was no cardiac involvement.  The second 
episode was similar to the first and occurred in October 
1999.  He complained of coldness, heat, and itching of his 
feet.  On examination he was alert and fully oriented.  
On examination of his peripheral nerves there was no evidence 
of muscular atrophy or weakness.  There were no abnormal 
involuntary movements.  Deep tendon reflexes were absent at 
the ankles, diminished at the knees, and barely present in 
the upper extremities.  On sensory examination there were 
unreliable responses.  Testing of his vibratory sensation was 
equally unreliable.  The impression was that there was 
evidence of peripheral neuropathy, but it was unclear whether 
the peripheral neuropathy was related to any experiences as a 
POW.  It was felt that his peripheral neuropathy was more 
probably a product of his advanced age.  

On VA vascular examination in December 1999 the veteran 
apparently had severe cold sensations in his lower 
extremities, as well as the numbness and tingling on a 
chronic basis in his lower extremities, and to a lesser 
extent in his hands.  He denied any history of diabetes 
mellitus.  He stated that his toes often tended to have an 
erythematous hue.  He complained of dizzy spells and having 
fainted on a couple of occasions.  On examination his skin 
was cool to touch in the lower extremities.  There was also a 
decrease in sensation to touch in the lower extremities.  
The diagnoses were a history of frostbite with evidence of 
cold-induced injury, on examination, and syncope with 
multiple dizzy spells with carotid artery disease to be ruled 
out.  

On VA A&A examination in September 2001 the veteran was 
accompanied to the medical evaluation by his wife.  He 
complained of chronic dizziness, multiple falls, and two 
episodes of loss of consciousness.  His muscle tone and bulk 
were 4/5, as was his handgrip strength, bilaterally.  He had 
full range of motion of his joints of the upper and lower 
extremities with 3 to 4/5 strength in those extremities.  
Factors affecting his ability to perform self-care and 
ambulate beyond his home were his dizziness, loss of memory, 
and poor balance.  It was noted that he was not able to walk 
without the assistance of another person and that he rarely 
left his home.  He used a cane as an ambulatory aid and might 
benefit from a walker.  His family had taken it upon 
themselves to restrict his driving because of his dizziness.  
The diagnoses were dysequilibrium syndrome, PTSD, presumed 
seizure disorder, transient ischemic attacks, Vitamin B 
deficiencies, gastroesophageal reflux disease (GERD), and 
depression.  It was believed he required the daily personal 
health care services of a skilled provider without which he 
would require hospital, nursing home or institutional care.

To support his claim for SMC based on A&A, the veteran 
submitted information from an unspecified medical dictionary 
indicating that, in defining sciatica, it was noted that 
"[c]ertain muscles of the legs may be partly or completely 
paralyzed by such a disorder."

III. Legal Analysis

SMC provided by 38 U.S.C.A. § 1114(l) is payable for being so 
helpless as to need the regular A&A of another person.  The 
applicable criteria for determining whether the veteran 
qualifies are listed in 38 C.F.R. § 3.352(a).  These are the 
relevant considerations:  inability of claimant to dress or 
undress himself (herself), or to keep himself (herself) 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself (herself) through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
Id.

Because the regulation provides that the "following" 
enumerated factors" will be accorded consideration," it is 
mandatory for VA to consider the enumerated factors within 
the regulation.  Second, because the regulation provides that 
"it is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made," the logical inference to be 
drawn from this language, although not explicitly stated, is 
that eligibility requires at least one of the enumerated 
factors be present.  Third, because the regulation provides 
that "the particular personal function which the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole," the logical inference to be 
drawn from this language, again although not explicitly 
stated, is that the "particular personal function" refers to 
the enumerated factors.  See Turco v. Brown, 9 Vet. App. 222, 
224-5 (1996).  

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular A&A, not that there be a constant 
need.  38 C.F.R. § 3.352(a).  

Determinations that the veteran is so helpless, as to be in 
need of regular A&A will not be based solely upon an opinion 
that the claimant's condition is such as would require him or 
her to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

In adjudicating the veteran's claim for SMC based on A&A, it 
must be born in mind that functional impairment arising from 
nonservice-connected disabilities cannot be considered in 
determining whether he requires care or assistance on a 
regular basis.  

Arguably, a significant portion of the veteran's functional 
impairment is attributable to conditions that are not related 
to his service in the military (i.e., not service connected).  
This includes his diabetes and any associated residuals.  
This also includes his sciatica, which he submitted 
information concerning from an unidentified source.  So the 
impairment caused by these conditions cannot, in turn, be 
used to grant SMC based on A&A.  See, e.g., 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).

There also is, however, probative medical evidence 
specifically indicating the veteran needs the daily personal 
health care services of a skilled provider - without which 
he would require hospital, nursing home or institutional 
care.  See, of particular note, the report of his September 
2001 VA examination, requested for the sole purpose of 
determining whether he is entitled to A&A.  That evaluating 
VA physician's opinion clearly indicates the veteran is 
entitled to this benefit, certainly if all reasonable doubt 
is resolved in his favor concerning whether his need for A&A 
is due to his service-connected disabilities (as opposed to 
nonservice-related factors).  See 38 C.F.R. § 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for SMC based on the need for the regular A&A of 
another person is granted, subject to the laws and 
regulations governing the payment of VA compensation.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



